Mr. Justice Magruder, dissenting: It is not lawful for a railroad company to engage in the insurance business. A corporation can only exercise such powers as are expressly granted to it, or such implied powers as may be necessary to carry out or effectuate its express powers. A railroad company is authorized by its charter to carry freight and passengers. It is a common carrier, and nothing else. The insurance of its employes is not one of its implied powers. If it be true that a railroad company can insure its employes because they need insurance, then it can go into the tailoring or clothing business because its employes need clothes, or operate a farm to raise cattle and hogs and poultry and wheat and corn because its employes need food. Such an extension of the implied powers of a railroad company as is thus indicated would lead eventually to an absorption by the railroad companies of all the employments and all the business of the country. Monopolies, created by the gradual reaching out of the railroads into the various departments of business in no way connected with the original purposes of their organization, are dangerous to the liberties of the people.